Citation Nr: 1020382	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUE

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for another acquired 
psychiatric disorder to include anxiety disorder and 
depression.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969 with service in the republic of Vietnam from 
May 1968 to May 1969.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the RO.  

The Veteran testified before a decision review officer (DRO) 
in a DRO hearing at the RO in July 2007.  A copy of the 
hearing transcript is of record.  

The Veteran testified at a held before the undersigned 
Veterans Law Judge at the RO in Huntington, West Virginia in 
April 2010.  A copy of the hearing transcript is of record.  

A review of the record reveals several different diagnoses of 
psychiatric disabilities including diagnoses of an anxiety 
disorder and depression.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection 
for PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  

Accordingly, the Board has recharacterized the matter on 
appeal as stated on the preceding page.  

The the issue of service connection for hypertension has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and refers it to 
the AOJ for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is shown to have engaged in combat with the 
enemy while serving in the Republic of Vietnam.  

3.  The Veteran currently is not shown to have a competent 
diagnosis of PTSD due to a verified or potentially verifiable 
stressor or other event of his period of active service.  

4.  The currently demonstrated anxiety disorder is shown as 
likely as not to be due to the Veteran's active service in 
the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by an anxiety disorder is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an October 2005 letter, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In a 
May 2006 letter, the RO advised the Veteran of how disability 
ratings and effective dates are assigned.  

The case was thereafter readjudicated in a July 2008 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA and private treatment records, "buddy" 
statements, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in February 2007.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate psychological 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  Id, 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Service Connection for PTSD

The Veteran asserts that he suffers from PTSD due to his 
experience while serving in the Republic of Vietnam from May 
1968 to May 1969.  The Veteran's DD 214 shows that a Combat 
Infantryman's Badge has been awarded to the Veteran. 

At a June 2006 and a February 2007 VA examination, the 
examiners diagnosed the Veteran with anxiety disorder.  

During the June 2006 VA mental health examination, the 
Veteran reported that he had been hospitalized for 
depression.  He indicated that he was seeing a physician 
every six months for depressive symptoms and that his current 
treatment included anti-depressant and anti-anxiety 
treatments with a prescription.  

The Veteran further reported that he had no history of pre-
military trauma, behavioral disturbances, or legal problems 
prior to service.  He stated that his highest rank in the 
military was E-5, his military occupational specialty was 
infantry, he was awarded the Combat Infantryman's badge, and 
he had no disciplinary infarctions and adjustment problems.  
He also denied alcohol and other substance use or abuse.  

He described his marriage of 36 years as "loving, caring, 
great."  He also indicated that he had good relations with 
his sons, enjoyed spending time with grandchildren, had lots 
of friends, and had good relations with his neighbor.  

The Veteran went to movies, dinners and dances, belonged to 
the Knights of Columbus and enjoyed cleaning house, cooking 
and babysitting.  The Veteran indicated that he had overdosed 
on blood pressure medications in 2003 after an incident at 
work and was admitted to King's Daughter Medical Center.  

The VA mental health examiner noted that the Veteran appeared 
clean and neatly groomed.  He indicated that the Veteran's 
psychomotor activity was unremarkable, his attitude was 
cooperative and friendly, his affect was appropriate and 
full, his mood was happy, his attention intact, and that he 
was oriented as to person, time, and place.  

The examiner further noted that the Veteran's thought process 
and content were unremarkable, he had no delusions, he 
understood the outcome of behavior, he did not have a sleep 
impairment or inappropriate behavior, his intelligence was 
average and he appropriately interpreted proverbs.  

The examiner also noted that the Veteran did not have 
obsessive or ritualistic behavior, panic attacks, homicidal 
or suicidal thoughts.  The extent of his impulse control was 
fair with no episodes of violence.  He was able to maintain 
minimum personal hygiene and had no problem with activities 
of daily living.  His remote, recent, and immediate memory 
were all normal.  

The examiner noted the Veteran's combat experience and 
provided a description of his stressors.  He noted that the 
Veteran had suffered intense fear as well as feelings of 
hopelessness and horror.  

The examiner identified the Veterans PTSD symptoms as 
persistent re-experiencing of the traumatic event by 
recurrent and intrusive distressing recollections of the 
event including images, thought, or perceptions, and 
recurrent distressing dreams of the event.  

The Veteran demonstrated hypervigilance and an exaggerated 
startle response.  However, these disturbances did not cause 
clinically significant distress or impairment in social, 
occupational or other important areas.  

The examiner noted that the Veteran's symptoms began after he 
returned from Vietnam and were more intense and gradually 
decreased in severity.  Presently, he has recurrent thoughts 
and dreams of combat events once a month.  

The Veteran had reported that he was always "hyper" after 
return from Vietnam.  He also reported that he cannot sit 
still is always watching out, and getting startled easily.  

The examiner indicated that the Veteran was anxious all the 
time and had a history of being very angry and anxious after 
his return from Vietnam that had subsided to a great degree 
over the past years.  

The Veteran indicated that he was currently employed and had 
been at the same job for more than 20 years.  During the last 
twelve month period the Veteran reported no time lost from 
work.

The examiner noted that the Veteran met the DSM-IV stressor 
criterion, but not the DSM-IV criteria for a diagnosis of 
PTSD.  A diagnosis of Anxiety disorder, not otherwise 
specified, was provided and a GAF score of 60 was assigned.  
The examiner stated that the Veteran's symptoms were not a 
result of alcohol or any substance abuse.  

The Veteran was diagnosed with depression in 2003 and 
received psychiatric treatment that had been beneficial.  
Finally, the examiner noted that the significant stress 
experienced due to conflict at work in 2003 led to an 
increase in anxiety and depressive symptoms.  This resulted 
in some decrease in work efficiency and psychiatric condition 
for two months.  

During the February 2007 VA mental health examination, the 
Veteran reported having been diagnosed with hypertension in 
1983.  He further reported outpatient treatment for 
depression since 2002.  He had been hospitalized for a 
suicide attempt and for depression in 2002.  He was currently 
employed fulltime and had not missed any work in the last 
twelve months.  

The VA examiner noted that the Veteran presented with 
significant anxiety, sub-clinical symptoms of PTSD with no 
significant social, family, legal, or occupational 
impairment.  He also indicated that the Veteran demonstrated 
symptoms of anxiety, chronic worry, compulsive behavior, 
distressing thoughts related to cleanliness, and other 
associations of combat and filth that resulted in chronic 
worry, obsessions and compulsions to clean and be clean.  He 
also noted the Veteran demonstrated tearfulness, chronic 
mental agitation, restlessness, ruminations, easily fatigued, 
muscle tension, distressing dreams, intrusive thoughts and 
heightened arousal.  

The examiner noted no legal history or educational 
accomplishments, no problems socializing with his friends, 
going to reunions, family gatherings or amusement parks, 
picnics, and crowded functions with familiar folks.  He also 
noted that the Veteran would also take his grandchildren to 
amusement parks and the zoo.  

The examiner indicated that the Veteran had taken pills and 
was hospitalized for six days at the King's Daughter Medical 
Center Behavioral Unit.  No history of violence or 
assaultiveness was reported.  

The examiner further noted that the Veteran currently worked, 
"and most times excessively," was overly responsible; 
chronically agitated, both mentally and physically; and 
pervasively experiences significant distress due to combat 
related re-experiencing, heightened arousal, some avoidance, 
restriction of communication in regards to feelings and 
trauma, chronic worry, and obsessive-compulsive behaviors in 
regards to cleanliness, etiologically resulting from combat 
experience.  

On psychological examination, the examiner noted that the 
Veteran's general appearance was clean and neatly groomed.  
His psychomotor activity was hyperactive and restless, speech 
was unremarkable, and attitude was cooperative and friendly.  
The Veteran's affect was normal; his mood was anxious and 
depressed.  

The examiner noted that the Veteran demonstrated cognitive 
inflexibility and difficulty with concentration.  His 
orientation was intact to person, time, and place.  The 
Veteran's thought processes were unremarkable while his 
thought content demonstrated ruminations.  No delusions were 
noted, and the Veteran understood the outcomes of his 
behavior.  His intelligence was average, and he had no sleep 
impairment or hallucinations or inappropriate behavior.  He 
was able to interpret proverbs appropriately.  

The Veteran demonstrated obsessive and ritualistic behavior 
by excessive showering, maintaining household and personal 
cleanliness and being overly fastidious.  No panic attacks, 
homicidal or suicidal thoughts were noted.  The Veteran's 
impulse control was good and there were no episodes of 
violence.  He was able to maintain minimum personal hygiene 
and had no problems with the activities of daily living.  The 
examiner noted that remote, recent, and immediate memory was 
normal.  

The examiner indicated that the Veteran suffered recurrent 
and intrusive distressing recollections of the traumatic 
event including images, thoughts, or perceptions, recurrent 
distressing dreams of the event, intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event, 
physiological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  

The Veteran demonstrated efforts to avoid thoughts, feelings, 
or conversations associated with the trauma, efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma, restricted range of affect such as being unable 
to have loving feelings.  

The examiner indicated persistent symptoms of increased 
arousal such as hypervigilance and exaggerated startle 
response which he noted to be chronic.  The Veteran reported 
experiencing acute symptomatology following his discharge and 
return from Vietnam.  

The examiner further indicated that the Veteran's symptoms 
were experienced as more intense just after his return but 
have gradually decreased in severity.  In June 2003 he 
collapsed and experienced a delayed onset of symptoms.  He 
was hospitalized and subsequently treated for anxiety and 
depression associated with combat and current stressors.

The examiner noted that presently the Veteran had recurrent 
thoughts and dreams of combat events once a month with 
chronic agitation, arousal, and some symptoms of avoidance.  
His impairment was not obvious in regards to social and 
occupational functioning.  However, his symptomatology was 
moderately severe and contained.  

The examiner explained that the Veteran's symptoms remitted 
from the late 1970's until June 2003.  His symptomatology was 
clinically relevant to the disorder of PTSD indicating that 
he qualified in regards to the stressor, avoidance arousal, 
re-experiencing of the event, trauma, and distress, (criteria 
A, B, most of C, D and E) but that the symptomatology did not 
significantly impair his current functioning (criteria F).  

The examiner went on to note that the Veteran's compulsions 
associated with combat, excessive showering and maintenance 
of cleanliness following the "filth of being in the 
jungle," as well as excessive work orientation, 
perfectionism in regards to standards of living, work ethic 
and relationships, were behavioral attributes related to his 
stress exposure.  

Moreover, his chronic mental agitation, worrying, obsessing, 
rumination, intrusive thoughts, preoccupations with death, 
distressing dreams and nightmares, inability to cope with 
loss and illness of loved ones, being overly dependent and 
overly involved, being tearful, worried, sad, anxious, guilt, 
shame, emotional constriction in regards to communication of 
feelings, and chronic agitation were also attributed to 
stress exposure.  

The examiner noted that the Veteran met the DSM-IV stressor 
criterion, but that he did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  

A diagnosis of anxiety disorder, not otherwise specified and 
provisional dysthymia were provided and a GAF score of 60 was 
assigned.  The examiner then identified the DSM-IV criteria 
that were met for PTSD and indicated that the Veteran 
demonstrated a sub-clinical presentation of PTSD, in addition 
he demonstrated anxiety and depression which appeared to be 
caused by his combat experience.  

The examiner commented that the Veteran was plagued with 
chronic mental and physical agitation, nervousness, worry, 
muscle tension, hypertensive reactions, and pervasive 
psychological distress resulting from combat experience.  

Consequently, he was driven by specific compulsions based on 
irrational obsessions of cleanliness.  He showered 
excessively and maintained a pervasively clean home, was 
perfectionistic, and was over extended in his social and 
occupational functioning.

Finally, the examiner opined that it was likely that the 
Veteran's current conditions were the result of and were 
additionally aggravated by re-experiencing combat stress.  He 
noted that etiologically this accounted for and resulted in 
the development of the following mental disorders, post 
traumatic stress syndrome (a subclinical orientation of PTSD 
where not all criteria have been met, but symptoms are 
apparent and most criteria have been met) and a chronic 
anxiety disorder (not otherwise specified).  

The examiner then indicated that it was apparent that these 
disorders did not originate in childhood or prior to combat, 
based on the subjective account and record review.  

Therefore, the Board finds after a careful review of the 
Veteran's claims file that the Veteran is not shown to have a 
current diagnosis of PTSD.  The Board notes that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The Board notes that at one time during the appeal the 
Veteran stated that he had PTSD and that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998).  Therefore, 
the claim of service connection for PTSD must be denied.  

As noted, the Board observes that in a recent case, the 
United States Court of Appeals for Veterans Claims (Court), 
found that the Board's analysis of a PTSD claim is not 
necessarily limited only to that diagnosis, but rather must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The Court explained that, reasonably, the appellant did not 
file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever that is, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In a January 2008 letter, B.M., a VA readjustment counseling 
therapist, conveyed the Veteran's military history and noted 
that he had been seen for symptoms associated with PTSD.  No 
diagnosis was rendered.  

Subsequently, in a July 2009 Vet Center treatment note, B.M. 
provided an assessment of mild and stable PTSD.  No reasoning 
or bases were provided in support of the diagnosis.  

The Board notes that the probative value of medical evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet.  App. 474, 
478 (1993).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

Moreover, VA procedures require certain qualifications for 
initial compensation and pension examinations for mental 
disorders.  Examiners must be board certified or eligible 
psychiatrists, doctoral level psychologists, or mental health 
professionals under their close supervision.  Veterans 
Benefits Manual, M21-1MR, Part III, iv, 3, D, 18 (2009).  

In this case, both the June 2006 and the February 2007 VA 
examiners reviewed the Veteran's entire claims file.  The 
June 2006 VA examiner was a psychiatrist with an M.D. and the 
February 2007 VA examiner was a licensed clinical 
psychologist with a Ph.D.  

Both VA examiners did not diagnose the Veteran with PTSD; 
however, they both provided a diagnosis of an anxiety 
disorder and supported it with appropriate reasons and bases.  

Hence the Board finds these opinions to be more probative 
regarding the Veteran's current diagnosis.  

Moreover, in a June 2007 hearing, the Veteran acknowledged 
that he did not meet the criteria for a diagnosis of PTSD.  
(See page 6).  Subsequently, during the April 2010 hearing, 
the Veteran testified that he had a diagnosis of PTSD.  

However, the March 2010 private treatment record notes a 
diagnosis of major depressive disorder and not PTSD.  

Therefore, the Board finds that, in the absence of a current 
diagnosis of PTSD, the claim must be denied on this record.  


Service Connection for an Anxiety Disorder

The service treatment records fail to mention treatment for 
an anxiety disorder.  In September 2002, Dr. S.L. diagnosed 
the Veteran with a major depressive disorder.  In December 
2003, C.M.R., M.D., noted that the Veteran was being treated 
for depression.  

During the June 2006 VA examination, a diagnosis of Anxiety 
disorder, not otherwise specified was provided and a GAF 
score of 60 was assigned.  The examiner noted that the 
Veteran's symptoms began after he returned from Vietnam, that 
they were more intense and gradually decreased in severity.  
He also noted that the significant stress experienced due to 
conflict at work in 2003 lead to an increase in anxiety and 
depression symptoms.  This resulted in some decrease in work 
efficiency and psychiatric condition for two months.

During the February 2007 VA mental health examination, a 
diagnosis of anxiety disorder, not otherwise specified and 
provisional dysthymia were provided and a GAF score of 60 was 
assigned.  

The examiner opined that it was likely that the Veteran's 
current conditions are the result of and were additionally 
aggravated by re-experiencing combat stress.  

The examiner went on to explain that etiologically this 
accounts for and resulted in the development of the following 
mental disorders, post traumatic stress syndrome (a 
subclinical orientation of PTSD were not all criteria have 
been met, but symptoms are apparent and most criteria have 
been met) and a chronic anxiety disorder (not otherwise 
specified).  

The examiner then indicated that it was apparent that these 
disorders did not originate in childhood or prior to combat, 
based on the subjective account and record review.

In light of the competent evidence of the Veteran having a 
current diagnosis of an anxiety disorder with depression that 
was found to have been a result of his combat experience 
during active service in the Republic of Vietnam by the 
February 2007 VA examiner, the Board finds the evidence to be 
in relative equipoise is showing that the currently 
demonstrated psychiatric disability as likely as not had its 
clinical onset during his service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  


ORDER

Service connection for claimed PTSD is denied.  

Service connection for an anxiety disorder with depression is 
granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


